Citation Nr: 1603297	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-40 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder, including as secondary to service-connected bilateral knee disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1974 to March 1977.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to a TDIU, and a May 2011 decision of the VA RO in Montgomery, Alabama, which denied service connection for advanced spondylosis of the lumbar spine.  In December 2013, the RO denied a petition to reopen the Veteran's claim for service connection for a lumbar spine disability; however, the Board finds that a July 6, 2011 statement from a VA nurse practitioner, which was received within one year of the May 2011 rating decision, constitutes new and material evidence.  See 38 C.F.R. § 3.156(b) (2015).  Therefore, the appeal arises from the May 2011 rating decision.  

The Veteran requested a videoconference hearing before a member of the Board in a May 2014 statement; however, in September 2015, he asked that his request for a Board hearing be withdrawn.  His request is therefore deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's lumbar spine degenerative disc disease (DDD) was caused by his service-connected bilateral knee disability. 




CONCLUSION OF LAW

The criteria for service connection for lumbar spine DDD, as secondary to service-connected bilateral knee disability, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.310(b) (2015).

 
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends he has a lumbar spine disability that is proximately due to or chronically aggravated by his service-connected bilateral knee disabilities.  See March 2012 Notice of Disagreement; September 2014 Appellate Brief.

Service connection may be granted on a secondary basis where disability is proximately due to or the result of an already service-connected disability, or where a service-connected disability aggravates, or causes an increase in the severity of, a non-service-connected disability.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The aggravation or increase in the severity of a nonservice-connected disability cannot be due to the natural progress of the nonservice-connected disability.  38 C.F.R. § 3.310(b).  

The Veteran has current diagnoses related to the lumbar spine, to include spondylosis and DDD with foramina encroachment.  See June 2013 VA X-Ray; November 2013 VA Nurse Practitioner B. M. Letter. 

A May 2012 VA examiner opined that the Veteran's back condition was less likely than not due to his service-connected bilateral knee disability because there was no documentation or evidence of an injury caused by a fall and there was no discrepancy in leg length or any other gait abnormality severe enough to place undue stress on the lumbar spine.  

Private physician Dr. Ali opined in an August 2014 letter that it is more likely than not that the Veteran's back disability is secondary to his service-connected bilateral knee disability.  The rationale was that the Veteran's bilateral knee injuries continued to cause him pain and would occasionally give out, leading to complications including falls since 1997; when a person's knee gives out, this would cause him to either fall or suddenly jerk his back up to prevent a fall, causing injury or strain to the back in either scenario; his chronic bilateral knee disability caused flexion contracture, leading to an altered gait pattern; and imaging shows progressive bony and degenerative disc changes to the spine.

The May 2012 VA examiner and Dr. Ali are competent to provide these opinions, and their opinions are credible and entitled to probative weight.  The Board, however, gives more probative weight to the opinion of Dr. Ali.  The May 2012 VA examiner physically assessed the Veteran, took a detailed medical history, and reviewed the claims file; however, the examiner appeared to disregard the Veteran's personal reports of having to alter the way he walks.  While Dr. Ali did not appear to personally physically examine the Veteran, he did provide a detailed medical history, medical explanation, and overall rationale.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994) (holding that the Board may give greater probative weight to one examiner's opinion over another's based on its reasoning and whether prior clinical records or other pertinent evidence was reviewed); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board therefore gives more probative weight to the medical opinion of Dr. Ali and finds that the Veteran's lumbar spine DDD was caused by his service-connected bilateral knee disability.   Therefore, service connection for lumbar spine degenerative disc disease, as secondary to service-connected bilateral knee disability, is warranted.  38 C.F.R. § 3.310.


ORDER

Service connection for lumbar spine degenerative disc disease, as secondary to service-connected bilateral knee disability, is granted. 




REMAND

The Veteran contends that he is entitled to a TDIU due to his service-connected disabilities.  See February 2012 Statement; September 2014 Appellate Brief.

The May 2008 rating decision that denied entitlement to a TDIU lists as evidence the Veteran's Social Security Administration (SSA) file; however, no records from the SSA appear to be currently associated with the Veteran's claims file.  VA should obtain any available SSA records on remand. 

Further, the Board points out that the above award for service connection for lumbar spine degenerative disc disease may have an impact upon the Veteran's TDIU claim.  Accordingly, the award of service connection for lumbar spine degenerative disc disease should be implemented.

Accordingly, the case is REMANDED for the following action:

1.  Implement the Board's award of service connection for degenerative disc disease of the lumbar spine.  In assigning an initial disability rating for this disability, consider the Veteran's contention that he should be awarded separate ratings for radiculopathy of his lower extremities.  See Statement from Veteran's attorney, dated September 9, 2014; 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1), providing that associated neurological abnormalities are to be evaluated separately under an appropriate diagnostic code.  

2.  Make arrangements to obtain any outstanding VA treatment records, including from facilities in Montgomery and Tuskegee, dated from February 2015 forward.  

3.  Make arrangements to obtain a copy of any SSA decision denying or granting disability benefits to the Veteran.  Request from the SSA copies of all the documents and evidentiary material that was used in considering the Veteran's claim for disability benefits,

4.  Next, review the claims folder to determine whether a VA examination is necessary to evaluate the issue of entitlement to a TDIU.  If so, schedule the Veteran for an appropriate VA examination to identify all limitations imposed on him as a consequence of his service-connected disabilities and to obtain a medical opinion as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation since September 2006.  In providing any such opinion, the examiner must elicit from the Veteran his complete educational, vocational, and employment history and note his complaints regarding the impact of his service-connected disabilities on his employment.  Any opinion must be supported by a complete rationale.

5.  Finally, if the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


